993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff-Appellant,v.James C. FOX, Defendant-Appellee.
No. 93-6230.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (MISC-92-90-5-BR)
Restoney Robinson, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Restoney Robinson appeals from the district court's order dismissing his motion to amend the pleadings in a civil rights action which was previously dismissed by the district court and affirmed on appeal by this Court.  Once Robinson appealed the original action, the district court no longer had jurisdiction and properly denied Robinson's motion.  Consequently, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED